—In a proceeding pursu*450ant to CPLR 5241 to vacate an income execution on the ground that a mistake of fact exists with respect thereto, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Kohn, J.), dated March 26, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Although the petition challenging the income execution obtained by the former wife was timely, the former husband failed to proffer sufficient proof of a mistake of fact (see, Matter of Schwarz v S & S Auto Repair Ctr., 216 AD2d 473; CPLR 5241 [e]). Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.